NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

HOFFMANN-LA ROCHE INC.,
Plaintiff-Appellant,

V.

ROXANE LABORATORIES, INC.,
Defendant-Appellee.

2012~1132

Appeal from the United States District Court for the

District of New Jersey in case no. 09-CV~6335, Judge
Esther Salas.

ON MOTION

ORDER

Hoffmann-La Roche Inc. moves to voluntarily dismiss
this appeal

Upon consideration thereof,

IT Is ORDERED THAT:
(1) The motion to dismiss is granted.

(2) A]l pending motions are moot.

HoFFMANN-LA ROCHE v ROXANE LABS 2
(3) Each side shall bear its own costs.

FOR THE COURT

 2 1  /s/ J an Horba}y .
Date J an H0rbaly
Clerk

cc: Brian D. Coggio, Esq.

Kenneth G. Schuler, Esq. F"_Eg

U.S. GDUHT OF APPEAI.S FDR
825 v THE FEDERAL CIRCU|T
|“IAY 21-2[]12

Issued as Mandate: HA¥ 2 1 2012 JAN H[]RBA|_¥

CLERK